Filed 1/12/22 Tiffany W. v. Miranda H. CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 TIFFANY W.,
           Plaintiff and Respondent,                                     A160948
 v.
 MIRANDA H.,                                                             (Alameda County
           Defendant and Appellant.                                      Super. Ct. No. HG20065401)


         Miranda H. appeals from a civil harassment restraining order entered
against her on July 14, 2020. She contends that the trial court abused its
discretion by issuing the restraining order without viewing security camera
footage and that there was insufficient evidence to support the restraining
order. We disagree and affirm the order.
                                                  BACKGROUND
         On June 23, 2020, Tiffany W. filed a request for civil harassment
restraining orders (Judicial Council Forms, form CH-100) against Miranda.
Tiffany stated that Miranda was a tenant in a building Tiffany manages and
that on April 8, 2020, Miranda violated the parties’ civil harassment
mediated settlement dated July 17, 2019 (2019 settlement agreement).
Tiffany listed two prior Alameda County civil harassment cases Miranda filed
against Tiffany in 2019, one of which resulted in the 2019 settlement
agreement, which Tiffany attached to her request. The 2019 settlement


                                                               1
agreement states that Tiffany and Miranda will “avoid unnecessary
communication of all kinds” and that any necessary communications “will be
brief, polite and confined to the issue at hand.” It further states: “Whenever
possible, communications will be confined to those between [Miranda] and
[Dorothy M.].1 When a new assistant manager is hired for the property . . .
where [Miranda] resides, the new assistant manager will be available to
communicate with [Miranda], if [Dorothy] is not available. Only as a last
resort in the case of emergency may communications be between [Miranda]
and [Tiffany]. All communications shall be by email, except if an inspection
or work must be done at the leased premises requiring a representative from
the property management company to be present.” The parties agreed not to
initiate new civil harassment proceedings unless there was a violation of the
agreement.
      Tiffany’s request alleged that she has managed the property at issue
since 2007 and that she is required to visit the property at times as part of
her employment. She further alleged that her supervisor, Dorothy, had
asked her to download security footage at the property. On April 8, 2020,
Tiffany arrived at the property at 10:34 a.m. When she parked her car, she
saw Miranda leaving the property with her dog. After Tiffany completed a
phone call in her car, she went to the building’s storage room to download the
security footage. Tiffany saw Miranda return to her apartment with her dog,
and then Miranda went back outside to her own car. Tiffany could see
Miranda on one of the security cameras. Miranda pulled things out of her car
and put them back; wiped her car with a towel; paced back and forth; and at
times sat on the open hatchback of her car, bouncing her leg. Miranda looked
over at Tiffany’s parked car multiple times. Tiffany alleged Miranda

      1   Dorothy is Tiffany’s supervisor.


                                         2
remained at her car the entire time Tiffany was in the storage room, which
was about four hours. Tiffany believed Miranda was intentionally stalking
her and waiting to confront her. Tiffany alleged she walked back to her car
at approximately 2:15 p.m. As Tiffany walked by Miranda, Tiffany neither
made eye contact with nor spoke to her. Miranda, who had her phone to her
ear, made a comment that “she was going to resurrect that one (meaning
me),” and she stared at Tiffany. Miranda took multiple pictures of Tiffany
and started to walk toward her. Tiffany got into her car and could see
through her side mirror that Miranda continued taking pictures of her and
her car. Tiffany alleged she honked her horn because Miranda was standing
behind her car. Miranda continued taking pictures, and Tiffany rolled down
her window to photograph Miranda. Miranda yelled at Tiffany, saying, “ ‘You
ain’t even supposed to be here and you better get out of here.’ ” Tiffany
responded that she managed the property and was there to do her job.
Tiffany then backed up and left the property. Tiffany alleged that she had
security footage of the incident. She further alleged that she is afraid of
Miranda and has been under stress for many years due to harassment from
Miranda.
      On July 8, 2020, Tiffany submitted a flash drive to the court, along
with a summary of the events captured on the security footage.2 The
summary was consistent with the allegations in Tiffany’s restraining order
request.

      2 The trial court filed a “Receipt/Acknowledgement of Electronic Media”
stating that the flash drive was submitted to the court with the attached
outline of events. The receipt/acknowledgment further states: “The party
understands this electronic media will not be transcribed or entered into the
case management system by the clerk and will remain in its present state.
The Court may order the submission of a paper copy should the enclosed
electronic media require entry into the case management system.”


                                       3
      On July 10, 2020, Miranda filed a response to Tiffany’s request in
which she denied the allegations but acknowledged she interacted with
Tiffany on April 8, 2020. Miranda asserted that her “limited interaction with
[Tiffany] was due to [her] concern about [Tiffany’s] presence at the premises
without a mask.”
      At the hearing on Tiffany’s request, Tiffany testified that the
statements made in her request were true and correct. The trial court noted
that Tiffany had submitted a flash drive and a written description of the
video files contained on the flash drive. However, the trial court stated it had
not viewed the videos because “we don’t put other people’s media into the
system for security reasons . . . .” In response to the trial court’s question,
Tiffany stated that since the 2019 settlement agreement between the parties,
she had not had any interactions with Miranda other than the incident on
April 8, 2020. Tiffany then described what occurred on April 8. Her
testimony aligned with her written allegations. She further testified that as
manager of the property she has dealt with Miranda for 11 years and she
does not feel safe going to the property because of harassment from Miranda.
      Miranda testified that she never threatened Tiffany and that Tiffany
violated the 2019 settlement agreement by coming to the property. Miranda
admitted she was at her car “unloading things” but said she did not know
Tiffany was there until she saw Tiffany walk past her. Miranda testified
Tiffany laughed at her, threatened her, and said something derogatory.
However, Miranda could not hear all of what Tiffany said. Miranda further
testified that she then complained that Tiffany was not wearing a mask and
told Tiffany that she should not be on the property because of the 2019
settlement agreement. Miranda said she was talking into her own phone and
recording herself with her phone. She denied taking any photos of Tiffany.



                                        4
      The trial court found clear and convincing evidence of harassment, as
Tiffany described, on April 8, 2020. The trial court also referred to the prior
history between the parties, including the case that resulted in the 2019
settlement agreement. Miranda was ordered to stay at least 10 yards away
from Tiffany for two years.
                                  DISCUSSION
I.    Statutory Overview and Standard of Review
      Code of Civil Procedure3 section 527.6, subdivision (a)(1) states: “A
person who has suffered harassment . . . may seek . . . an order after hearing
prohibiting harassment . . . .” Harassment includes “a knowing and willful
course of conduct directed at a specific person that seriously alarms, annoys,
or harasses the person, and that serves no legitimate purpose. The course of
conduct must be that which would cause a reasonable person to suffer
substantial emotional distress, and must actually cause substantial
emotional distress to the petitioner.” (§ 527.6, subd. (b)(3).) Further, “course
of conduct” is defined as “a pattern of conduct composed of a series of acts
over a period of time, however short, evidencing a continuity of purpose,
including following or stalking an individual . . . .” (§ 527.6, subd. (b)(1).)
      “In assessing whether substantial evidence supports the requisite
elements of willful harassment, as defined in . . . section 527.6, we review the
evidence before the trial court in accordance with the customary rules of
appellate review. We resolve all factual conflicts and questions of credibility
in favor of the prevailing party and indulge in all legitimate and reasonable
inferences to uphold the finding of the trial court if it is supported by
substantial evidence which is reasonable, credible and of solid value.” (Schild
v. Rubin (1991) 232 Cal.App.3d 755, 762.) Whether the facts are legally

      3   All statutory references are to the Code of Civil Procedure.


                                         5
sufficient to constitute civil harassment within the meaning of section 527.6
is a question of law reviewed de novo. (R.D. v. P.M. (2011) 202 Cal.App.4th
181, 188.)
II.   Failure to view video was not an abuse of discretion.
      Miranda contends the trial court abused its discretion by issuing the
restraining order without first viewing the surveillance video. She claims the
trial court admitted the video into evidence but then failed to view it.
According to Miranda, the video would have “informed the court’s ability to
assess the credibility of the parties . . . .” Contrary to Miranda’s
representations, the surveillance video, which was submitted to the court by
Tiffany, was not admitted into evidence. During the hearing, Tiffany never
asked to move the video into evidence, and the trial court stated that it would
not be viewing the video contained on the submitted flash drive. When
Miranda later complained that she was not given a copy of the video, the trial
court again stated that it had not viewed the video and that it was relying on
testimony. Neither Tiffany nor Miranda objected to the court’s statement
that it would not be viewing the video. Nor did either of them request that
the video be admitted into evidence. Miranda’s argument is without merit.
(See People v. Espinoza (2002) 95 Cal.App.4th 1287, 1303–1304 [appellate
contention held meritless because defendant failed to proffer evidence and
trial court never made a ruling excluding that evidence].)
      However, even if we were to assume that the trial court excluded the
video from evidence, we would find no abuse of discretion. The trial court
had discretion to make the necessary findings and assess the parties’
credibility based upon their testimony regarding the April 8 incident and the
information provided in the 2019 settlement agreement. (Evid. Code, § 352.)
Further, although Miranda contended during the hearing that there was no



                                        6
basis for a restraining order, she did not dispute that she was outside by her
car on April 8th, while Tiffany was working on the property, and that when
Tiffany walked to her car to leave the property, Miranda approached her and
questioned why she was on the property. The trial court could have reached
a reasonable conclusion that viewing the video would have no material effect
on the outcome of the proceeding because it was cumulative of the parties’
testimony. (Evid. Code, § 352.)
       Schraer v. Berkeley Property Owners’ Assn. (1989) 207 Cal.App.3d 719,
on which Miranda relies, is inapposite. Schraer reversed a civil harassment
restraining order where the trial court had “expressly refused to permit the
introduction of oral testimony, and based its decision entirely on written
declarations, newspaper articles and the arguments of counsel.” (Id. at p.
731.) Here, the court reviewed the parties’ written submissions and then
heard testimony from both parties. We do not reweigh the evidence or
reassess the credibility of witnesses. Those determinations are for the trial
court. (Williams v. Hilb, Rogal & Hobbs Ins. Services of California, Inc.
(2009) 177 Cal.App.4th 624, 643.)
III.   Evidence was legally sufficient to support issuance of
       restraining order.
       Miranda argues the evidence was insufficient to support the issuance of
the restraining order for three reasons: (1) the single interaction on April 8,
2020, does not constitute a course of conduct; (2) a reasonable person would
not be seriously alarmed, annoyed or harassed by the April 8 interaction; and
(3) the April 8 interaction served Miranda’s legitimate purpose in
documenting a violation of the 2019 settlement agreement. None of these
contentions has merit.
       Miranda asserts the restraining order was based on a “single
interaction,” which cannot constitute a “series of acts” under section 527.6,


                                       7
subdivision (b)’s definition of “course of conduct.” She relies on Leydon v.
Alexander (1989) 212 Cal.App.3d 1, in which the court reversed a civil
harassment restraining order issued against a former employee who, eight
years after he had been terminated, went to his former place of employment
and confronted his former supervisor and the supervisor’s coworkers. During
a five-minute encounter, the former employee used foul language and then
left. (Id. at p. 3.) The court found that this single encounter did not
constitute a course of conduct under section 527.6, subdivision (b). (Leydon,
at p. 4) Leydon is distinguishable because here it is undisputed that the
parties had a history of prior restraining order requests, including the 2019
settlement agreement, in which they agreed to avoid unnecessary
communications and to communicate in writing rather than face-to-face. (See
R.D. v. P.M., supra, 202 Cal.App.4th at p. 189 [proper for trial court to
consider record of prior harassment when determining whether to issue
second restraining order].)
      Miranda also asserts that the single statement she made to Tiffany,
stating that Tiffany was not supposed to be on the property, was only of a
brief duration and was not as intense as the incident in Leydon. Her
argument neglects to consider the evidence that once Miranda noticed
Tiffany’s car in the parking lot, Miranda remained outside by her own car for
nearly four hours and repeatedly looked over at Tiffany’s car. Then, when
Tiffany began walking to her own car to leave the property, Miranda followed
and photographed her, and then yelled at her. We find that the evidence,
including the history between the parties—which the trial court expressly
acknowledged—is sufficient to support a finding of a “knowing and willful
course of conduct directed at a specific person that . . . harasses the
person . . . .” (§ 527.6, subd. (b)(3).)



                                           8
      Next, Miranda asserts the April 8, 2020 interaction was too “transitory
and low-intensity” to cause a reasonable person to suffer serious emotional
distress as required by section 527.6. Again, Miranda’s argument focuses
only on the moment Miranda yelled at Tiffany and ignores the parties’ prior
history and the fact that Miranda waited outside for approximately four
hours to confront Tiffany and then followed Tiffany to her car. There is
substantial evidence from which the trial court could find that a reasonable
person would be seriously alarmed, annoyed, or harassed based on the April 8
interaction and the history between the parties.
      Finally, Miranda argues her interaction with Tiffany served the
legitimate purpose of enforcing the 2019 settlement agreement and,
therefore, cannot constitute harassment under section 527.6. Miranda
argues that she believed Tiffany violated the 2019 settlement agreement by
being on the property and that the agreement required that a new manager
would manage the property. However, the 2019 settlement agreement does
not forbid Tiffany either from managing the property or from being on the
property. Although the 2019 settlement agreement states, “When a new
assistant manager is hired for the property . . . , the new assistant manager
will be available to communicate with [Miranda],” it does not specify that
Tiffany will no longer manage the property in the interim. Substantial
evidence supports the trial court’s finding that Miranda’s behavior on April 8
did not serve a legitimate purpose.
                                DISPOSITION
      The trial court’s order is affirmed.




                                        9
                                        _________________________
                                        Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Burns, J.




A160948/Tiffany W. v. Miranda H.




                                   10